Citation Nr: 0926028	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  08-01 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date prior to January 17, 
2007, for an award of a 20 percent disability rating for 
scoliosis with lumbar degenerative disc disease and 
spondylosis due to shortening of left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1951 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2007 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

On his VA Form 21-4138, Statement in Support of Claim, 
received in April 2009, the Veteran stated that he wanted to 
continue his appeal for back pay and noted that he should 
have been rated as 50 percent.  Thus, it appears that the 
Veteran is again requesting an increased evaluation for his 
scoliosis.  As such, the issue is referred to the RO for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A final March 1974 RO decision granted service connection 
for scoliosis due to shortening of the left lower extremity 
and assigned a non compensable evaluation.

2.  On October 6, 2005, the RO received the Veteran's claim 
for increased evaluation for left leg and knee condition.  By 
rating decision dated in March 2006, the Veteran's claim for 
increased evaluation was denied.  The Veteran did not appeal 
that decision.

3.  On January 17, 2007, the Veteran requested that he be 
rescheduled for a compensation examination that he missed 
because of being relocated because of Hurricane Katrina and 
noted that his leg length difference was causing knee, hip, 
back, and other pain.

4.  It is not factually ascertainable that an increase in 
disability had occurred for the Veteran's scoliosis with 
lumbar degenerative disc disease and spondylosis due to 
shortening of left lower extremity within the year prior to 
January 17, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 17, 
2007, for the assignment of a 20 percent evaluation for 
scoliosis with lumbar degenerative disc disease and 
spondylosis due to shortening of left lower extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.400, 4.71a, Diagnostic Code 5242 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

Upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

This appeal arises from the Veteran's disagreement with the 
effective date of an award of an increased evaluation for 
service-connected scoliosis.  The United States Court of 
Appeals for the Federal Circuit and the Court of Appeals for 
Veterans Claims have held that once a claim has been 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  Moreover, VCAA compliant notice was provided to 
the Veteran in February 2007.  The February 2007 letter 
advised the Veteran how VA determines disability ratings and 
effective dates.  Dingess, 19 Vet. App. at 473.
 
The Board finds that all necessary development has been 
accomplished; and, therefore, appellate review may proceed 
without prejudice to the Veteran.  In this case, no 
additional assistance could result in an earlier effective 
date.  Significantly, neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  

Earlier Effective Date

The Veteran claims entitlement to an earlier effective date 
for the assignment of a 20 percent disability evaluation for 
his scoliosis.  Specifically, the 20 percent evaluation for 
service-connected scoliosis with lumbar degenerative disc 
disease and spondylosis due to shortening of left lower 
extremity has been assigned effective January 17, 2007.  

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  

Three possible dates may be assigned depending on the facts 
of a case:  (1) if an increase in disability occurs after the 
claim is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 
(2) if an increase in disability precedes the claim by a year 
or less, the date that the increase is shown to have occurred 
(factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) 
if an increase in disability precedes the claim by more than 
a year, the date that the claim is received (date of claim) 
(38 C.F.R. § 3.400(o)(2)).  Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA. 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim or 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission. (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or layperson and shows 
the reasonable probability of entitlement to benefits. 38 
C.F.R. § 3.157.

Historically, service connection for scoliosis due to 
shortening of left lower extremity was granted by a March 
1974 rating decision, and a zero percent disability 
evaluation was assigned effective February 15, 1974.  In 
February 1986 and again in October 2005, the Veteran 
requested that his service-connected left leg disabilities be 
reevaluated.  A March 2006 rating decision denied increased 
rating for fracture of left femur mid shaft with varus 
deformity of the femur and knee; chondromalacia left patella 
and history of malunion and osteoarthritis of the left knee.  
The rating decision noted that the decision was based on a 
review of the evidence from VA outpatient treatment records 
which showed no treatment for the Veteran's left leg 
condition and that the records showed that he did not keep 
his appointment for his VA examination and that evidence 
expected from the examination which might have been material 
to the outcome of the claim could not be considered.  The 
Veteran was informed of his appellate rights.  The Veteran 
was specifically informed that if he did not agree with the 
decision, he could appeal to the Board of Veterans' Appeals 
(the Board) by writing a letter, "Notice of Disagreement," 
telling VA that he disagreed with the decision and that he 
had one year to appeal our decision.  The Veteran was 
specifically informed that his letter saying that he 
disagreed with the decision must be postmarked (or received 
by us) within one year from the date of the letter denying 
the benefit.      

On January 17, 2007, the RO received a VA Form 21-4138, 
Statement in Support of Claim, which noted that the Veteran 
was a Hurricane Katrina evacuee, that he previously filed for 
an upgrade of his service connected left knee and leg 
condition which was rated at 10 percent.  The Veteran 
explained that he was unable to make the VA examination 
because of his relocation and requested that he be 
rescheduled for a VA examination.  In addition, the Veteran 
stated that the difference in the length of his two legs 
because of the broken leg was causing knee, hip, back and 
other pain.

In an April 2007 rating decision, the disability rating for 
the Veteran's scoliosis with lumbar degenerative disc disease 
and spondylosis due to shortening of left lower extremity was 
increased to 20 percent effective January 17, 2007, the date 
the RO received the Veteran's VA Form 21-4138.  In June 2007, 
the RO received a VA Form 21-4138 in which he stated that he 
would like to question the effective date of the April 2007 
decision.  The Veteran stated that he was a Hurricane Katrina 
evacuee, he filed his claim before the hurricane, and he was 
unable to go to the VA examination because he was relocated.  
The Veteran stated that his increase of his left lower leg 
and the 10 percent for the fracture left femur mid shaft 
should be paid back to his original file date. 

Initially, the Board notes that the Veteran's scoliosis is 
the only disability that has enjoyed an increased evaluation 
since service connection was granted.  The Veteran's other 
service-connected disabilities, (1) fracture left femur mid 
shaft with varus deformity of the femur and knee; 
chondromalacia left patella and history of malunion and 
osteoarthritis, (2) PTSD, and (3) fracture distal let radius, 
have remained at the same disability levels since service 
connection was granted.  

In the June 2009 Appellant's Brief, the Veteran's 
representative notes that the Veteran contends that he filed 
his claim prior to January 17, 2007.  

Thus, the Veteran in essence argues that the October 2005 
claim for increased evaluation for left leg and knee 
condition included a claim for increased evaluation for 
scoliosis and that the VA form 21-4138, received on January 
17, 2007 should be construed as a Notice of Disagreement with 
the March 2006 rating decision.

The Board finds that the Veteran's claim for increase 
received in October 2005 was specifically for service-
connected left leg and knee condition.  It was not a claim 
for service-connected scoliosis as it did not mention 
scoliosis or back pain.  

However, even assuming for the sake of argument that the 
October 2005 claim for increased evaluation for left leg and 
knee disability included a claim for increased evaluation for 
scoliosis, such claim would be deemed denied due to the 
rating decision denying increased evaluation.  See Deshotel 
v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006) (If the record 
shows the existence of an unadjudicated claim, raised along 
with an adjudicated claim, and the RO's decision acts 
(favorably or unfavorably) on one of the claims but fails to 
specifically address the other claim, the second claim is 
deemed denied, and the appeal period begins to run.).  

The Board also finds that the Veteran's VA Form 21-4138, 
received on January 17, 2007, was not a notice of 
disagreement with the March 2006 rating decision.  Although 
the Veteran also enclosed the March 2006 rating decision, the 
VA Form 21-4138 was a request to be rescheduled for a VA 
examination and a claim for increased evaluation for 
residuals of his leg length difference, which included his 
scoliosis.  As noted above, the Veteran was specifically 
informed as to how to begin to appeal the March 2006 rating 
decision and that he needed to let VA know that he disagreed 
with the March 2006 rating decision.  The January 17, 2007, 
VA Form 21-4138 did not include any statements of 
disagreement with the March 2006 rating decision.  

Thus, the Board finds that a claim for increased evaluation 
for service-connected scoliosis with lumbar degenerative disc 
disease and spondylosis due to shortening of left lower 
extremity was not received prior to January 17, 2007.  The 
remaining question is whether it is factually ascertainable 
that an increase in disability occurred within the year prior 
to the date the Veteran filed his claim for increase.  

However, VA treatment records received dated within the year 
prior to January 17, 2007, contain no records of treatment 
for scoliosis.  In addition, at the September 2007 VA 
examination, the Veteran reported that his service-connected 
low back condition had worsened over the previous number of 
months and described a constant persistent low back pain with 
a constant ache and occasional spasms tightness and sharp 
pains radiating from the lumbar and paralumbar region to the 
sacroiliac regions.  VA treatment records dated in February 
2006, March 2006, June 2006, September 2006, December 2006, 
showed that the Veteran's pain level was zero.  In accordance 
with Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. 
West, 12 Vet. App. 442 (1999), the Board has reviewed all of 
the evidence of record and there is simply no evidence 
showing that it is factually ascertainable that an increase 
in the Veteran's scoliosis occurred in the year prior to 
January 17, 2007.  Accordingly, the evidence supports the 
finding that the correct effective date for the assignment of 
a 20 percent disability rating for scoliosis with lumbar 
degenerative disc disease and spondylosis due to shortening 
of left lower extremity is January 17, 2007.  

The preponderance of the evidence is against the assignment 
of an effective date prior to January 17, 2007, for the 20 
percent evaluation for the Veteran's scoliosis with lumbar 
degenerative disc disease and spondylosis due to shortening 
of left lower extremity, and the benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application.    


ORDER

Entitlement to an earlier effective date prior to January 17, 
2007, for an award of a 20 percent disability rating for 
scoliosis with lumbar degenerative disc disease and 
spondylosis due to shortening of left lower extremity is 
denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


